DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2014/0354229 to Zhao et al. (“Zhao”).

As to independent claim 1 and similarly recited independent method claims 9 and 10, an arrangement (Fig. 3) for connecting a charging plug to a charging interface of a vehicle (Mere recitation of intended use is not given patentable weight. MPEP § 2111.04.), with: a moving apparatus (Fig. 3: 28) with a plurality of controllable movement axes (Fig. 3: 42, ¶ 0028, 0044); a tool (Fig. 3: 54, i.e., at least one arm member) which can be positioned using the moving apparatus relative to the vehicle (¶ 0028, 0044) and is configured to hold the charging plug (Fig. 3: 52), the tool having a centering device (¶ 0045-0049, 0052)  for centering the charging plug within the tool (¶ 0045-0049) and a controllable tool movements axis (¶ 0036, i.e., joints) for moving the charging plug independently of the movement axes of the moving apparatus (¶ 0036, 0045-0049); wherein the tool with the charging plug centered therein can be positioned in a predetermined relative position with regard to the charging interface using the moving apparatus (¶ 0045-0049) and wherein the charging plug subsequently can be connected with the charging interface using the tool movement axis (¶ 0051).

As to claim 2, the arrangement of claim 1, wherein after connection to the charging interface, the tool is releasable from the charging plug (¶ 0048, 0050, 0051).

As to claim 3 and similarly recited claim 11, wherein arriving at the relative position comprises bringing the charging plug into contact with a guide section of the charging interface (¶ 0045-0049).

As to claim 4 and similarly recited claims 12 and 13, wherein the centering device is configured to establish a positive connection with the charging plug (¶ 0045-0049).

As to claim 5 and similarly recited claims 14, 15, and 16, wherein the tool comprises a holding section for the charging plug, which is resiliently mounted on the tool movement axis (¶ 0033, 0036).

As to claim 6 and similarly recited claims 17, 18, 19, and 20, wherein the tool movement axis is a linear axis (¶ 0036, Fig. 3: 50, 54).

As to claim 7, the arrangement of claim 1, wherein the tool movement axis is configured to move the charging plug relative to the centering device (¶ 0045-0049).

As to claim 8, the arrangement of claim 7, wherein the tool movement axis is configured to connect the charging plug to the centering device by moving it in a first direction and to disconnect the charging plug from the centering device by moving it in a second direction (¶ 0039, 0049, 0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851